WILLIAM SCOTT STUART, JR., TRANSFEREE, ET AL., Petitioners, v. Stuart V.Docket No. 1685-11, 1686-11 United States Tax Court2015 U.S. Tax Ct. LEXIS 17; April 1, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*17  v. ) Docket No. 1685-11, 1686-11,  ) 1687-11, 1688-11. COMMISSIONER OF INTERNAL REVENUE, ))Respondent )ORDERFor cause, it isORDERED: That the Court's Opinion filed April 1, 2015, 144 T.C. No. 12(2015) is hereby amended as follows:On page 8, beginning on line 11 and continuing to line 12, change the words "Share Purchase Agreement" to the words "share purchase agreement".On page 11, on line 18, insert a comma between the words "on" and "August", so the last three words on the line read: "on, August 7,".On page 30, on line 14, delete the last word on the line, "transfers", and substitute, instead, the words "a transfer".On page 35, in footnote 7, at the end of the sixth line ofthe quoted material, add the following: [The second comma in the second to last line (which appears in the original) appears to be an error. The final phrase of the sentence likely should read: "not the Tax Court under Section 6901."]On page 41, beginning on line 7, delete the following sentence: Value, however, does not include an executory promise other than a promise made in the ordinary course ofthe promisor's business to furnish support to the debtor or to another. Substitute, instead, the following sentence: Value, however, does*18  notSERVED Apr 15 2015- 2 -include an unperformed promise made otherwise than in the ordinary course ofthe promisor's business to furnish support to the debtor or to another.On page 44, on line 12, strike the word "account" and substitute, instead, the word "agreement".On page 46, beginning on line 10, delete the following sentence: Little Salt received no value, much less reasonably equivalent value, on account ofthe transfer. Substitute, instead, the following sentence: Little Salt did not receive reasonably equivalent value on account ofthe transfer.On page 57, on line 13, strike the amount "$467,721" and substitute, instead, the amount "$358,826".On page 63, strike the decision line "Decisions will be entered for respondent." and substitute, instead, "Decisions will be entered under Rule 155."(Signed) James S. HalpernJudgeDated: Washington, D.C.April 15, 2015